Title: Thomas Jefferson to Binney & Ludlow, 5 February 1820
From: Jefferson, Thomas
To: Binney & Ludlow


					
						
							Messrs Binney & Ludlow
						
						
							Monticello
							Feb. 5. 20.
						
					
					I am much indebted to you, gentlemen, for your attention and civility in n the notice I recieve from you of a box cask of garden seeds from Marseilles, supposed to be intended for me. but I think it probable the Captn was mistaken in supplying from his memory the defacement of the address on the cask. I never had a correspondent in Marseilles but mr Cathalan our late Consul and his successors, and particularly I know nothing of Messrs Hews and Fettyplace. I never requested seeds from that place, nor have I recieved any advice from anyone of this shipment. it has sometimes indeed happened that strangers in foreign countries have addressed seeds to me; sometimes with & without notice, with the benevolent view of having them propagated, or from personal motives.   if these were really addressed to me, it has been in this way. and in that case I would request you to offer them to the acceptance of the botanical garden attached to the University of Cambridge; and if charges, duties Et.  are due on them, on your having the goodness to drop me a note of them, I will immediately remit the amount. be pleased to accept my respectful salutations.
					
						
							Th: Jefferson
						
					
				 